On Rehearing.
ANDERSON, C. J., McCLELLAN, SOMERVILLE, GARDNER, and THOMAS, JJ., adhere to the conclusion that the appellant did not meet the burden of proof resting upon him on the motion to establish the bill of exceptions, and that the application should be overruled.
SAYRE and BROWN, JJ., are of the opinion that the evidence submitted on the motion to establish the bill of exceptions shows that the bill as presented to the trial judge gives a correct history of what occurred on the trial, and that the bill should be established.
Application for rehearing overruled.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, GARDNER, and THOMAS, JJ., concur.
SAYRE and BROWN, JJ., dissent.